Citation Nr: 0913393	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left shoulder traumatic arthritis, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee and distal left lower 
fragment wound and multiple punctuate scars.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left upper arm scars, residual 
of shrapnel wound.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected left upper chest multiple 
fragment wound and punctuate scars.  

5.  Entitlement to service connection for a disability 
manifested by pain and limited motion of the right upper and 
lower extremities. 

6.  Whether the reduction in the rating for bilateral hearing 
loss from 30 to 20 percent, effective from April 1, 2008, was 
proper.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2004 and January 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder.

The issue of the reduction for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Left shoulder traumatic arthritis was not manifested by 
unfavorable ankylosis with abduction limited to 25 degrees 
from the side. 

3.  Left knee and distal left lower fragment wound and 
multiple punctuate scars were not manifested by deep scars 
that exceed six square inches, superficial scars that exceed 
144 square inches, unstable superficial scars, or superficial 
scars that are painful on examination. 

4.  Left upper arm scars, residual of shrapnel wound were not 
manifested by deep scars that exceed six square inches, 
superficial scars that exceed 144 square inches, unstable 
superficial scars, or superficial scars that are painful on 
examination. 

5.  Left upper chest multiple fragment wound and punctuate 
scars were not manifested by deep scars that exceed six 
square inches, superficial scars that exceed 144 square 
inches, unstable superficial scars, or superficial scars that 
are painful on examination. 

6.  The Veteran does not have a diagnosed right upper or 
lower extremity disorder. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
disabling for service-connected left shoulder traumatic 
arthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201 (2008).


2.  The criteria for a compensable disability rating for 
service-connected left knee and distal left lower fragment 
wound and multiple punctuate scars were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.118, Diagnostic Codes 7801-7805 (2008).  

3.  The criteria for a compensable disability rating for 
service-connected left upper arm scars, residual of shrapnel 
wound were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Codes 
7801-7805 (2008).  

4.  The criteria for a compensable disability rating for 
service-connected left upper chest multiple fragment wound 
and punctuate scars were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.118, Diagnostic Codes 7801-7805 (2008).  

5.  A disability manifested by pain and limited motion of the 
right upper and lower extremities was not incurred during 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Regarding the claim for entitlement to service connection, 
the Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in October 2004.  The letter 
addressed all of the notice elements and was sent prior to 
the initial unfavorable decision by the AOJ in November 2004.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  

Regarding the claims for increased ratings, prior to initial 
adjudication of the Veteran's claims, a letter dated in 
August 2004 fully satisfied the duty to notify provisions 
elements 2 and 3 for the claims on appeal.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the Veteran what information and evidence would be obtained 
by VA and what he was responsible for submitting.  
Additionally, the Board finds that the VCAA duty to notify 
was further satisfied by a May 2008 notice letter.  The 
letter addressed fully addressed element 1 for all the 
increased rating claims and addressed the elements necessary 
to satisfy Dingess and Vazquez.  Although the May 2008 letter 
was provided after the additional adjudication of the 
Veteran's claims in November 2004, the claims were 
subsequently readjudicated in a July 2008 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran appropriate VA examinations in September 2004, August 
2005, and June 2008 for his increased rating claims.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination report address the rating criteria 
and are adequate upon which to base a decision.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for service connection 
for a right upper and lower extremity disorder.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes that an examination is not 
needed for this claim because there are no post-service 
diagnoses of any disabilities related to this claim.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim for service connection in this case.  38 C.F.R. § 
3.159(c)(4)(i).  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  VA has also assisted the Veteran 
and his representative throughout the course of this appeal 
by providing them with SOCs and SSOCs, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


BACKGROUND

Because the increased rating claims on appeal involve 
evaluations in connection with the residuals of shrapnel 
wounds that the Veteran incurred during service, the Board 
will outline the history of these injuries.  

In November 2001, the Veteran filed claims for the residuals 
of shrapnel wounds to the left shoulder, left chest, and left 
thigh.  In March 2002, the Veteran stated that he was wounded 
in July 1967 and was treated at a field hospital.  He later 
returned to duty in September 1967.  

The Veteran's service treatment records reflected that he was 
hit by shrapnel in July 1967.  An August 1967 treatment entry 
noted that the Veteran had a shrapnel wound to his upper left 
arm that was debrided and dressed.  He also had sutures.  

The first post service evaluation of these injuries of record 
was a March 2002 VA joints examination.  During the 
examination, the Veteran reported gradually developing left 
shoulder pain with symptoms of ulnar neuropathy over the last 
two to three years.  The Veteran also reported morning 
stiffness in the shoulder joint which was aggravated by cold 
weather or over usage of the left arm.  The Veteran indicated 
that he had multiple shrapnel wounds to the left shoulder and 
there was no history of dislocation, subluxation, or 
fracture.  There was no inflammatory joint disease.  Physical 
examination of the shoulder revealed no edema or effusion and 
no tenderness to palpation except for a small area directly 
over the acromioclavicular joint.  Small punctuate scars were 
noted around the shoulder and left upper chest consistent 
with a shrapnel injury.  The range of motion showed forward 
flexion of 0 to 170 degrees, abduction of 0 to 165 degrees, 
external rotation of 0 to 75 degrees with pain at the end 
point, and internal rotation of 0 to 70 degrees with pain at 
the end point.  Elbow flexion was 0 to 130 degrees 
accompanied by paresthesias in the ulnar nerve distribution.  
Forearm supination was 0 to 85 degrees and pronation was 0 to 
80 degrees.  Wrist dorsiflexion was 0 to 70 degrees, palmar 
flexion was 0 to 80 degrees, and radial and ulnar deviations 
were within normal limits.  X-rays appeared to show fusion of 
the acromioclavicular (AC) joint.  No retained foreign 
metallic or foreign bodies were noted.  The examiner 
indicated that AC fusion could be secondary to a developing 
arthritic condition rather than a direct result of the 
injury.  

The accompanying March 2002 VA muscle examination added that 
the Veteran was hospitalized for three weeks following the 
shrapnel injury.  The examiner noted that the pain in the 
ulnar distribution of the left side seemed to be more 
arthritic in nature given his history of stiffness and 
changes related to cold exposure than a result of injury to 
the musculature.  The shoulder muscle girdle appeared intact 
and no muscle tumors or malignancies were noted.  Physical 
examination showed multiple small pinpoint scars in the 
vicinity of the shoulder girdle as well as a 1 1/2 inch entry 
wound with obvious signs of surgical closure in the anterior 
left shoulder girdle.  No tissue loss or muscle atrophy was 
noted.  The scar was well-healed and there were no adhesions 
or tendon damage.  No bone, joint, or nerve damage was noted.  
Muscle strength in the left shoulder was somewhat decreased 
as well as the range of motion.  There was no herniation.  

An August 2003 VA examination noted that there was no 
scarring of the left thigh but there was scarring of the left 
biceps and multiple small fragment wounds in the left knee 
area and distal extremity.  The injury occurred from a shell 
explosion to the left side.  The Veteran reported no symptoms 
except the occasional shell fragment that works its way to 
the surface, which he removes.  Physical examination 
reflected a 1 3/4 by 1 inch surgical scar of the left biceps 
where a large fragment of shrapnel was removed surgically.  
There was also a 1 1/4 by 1/16 linear scar, superficial on 
the left chest, which was apparently the result of a graze.  
There were multiple pinpoint size scars in the left knee and 
distal lower extremity too numerous to count.  None of these 
were casually visible, expect by very close inspection with a 
magnifier.  There was no tenderness, foreign bodies, or 
adherence of the scars.  The texture was relatively normal, 
the scar was not unstable, there was no elevation or 
depression, the scars were superficial, there was no keloid 
formation, abnormal color, and there as no underlying tissue 
damage or muscle damage.  Additionally, there was no 
induration, inflexibility, or limitation of motion.  

In April 2002, service connection for traumatic arthritis of 
the left shoulder was granted with a 10 percent evaluation 
and service connection was also granted for the residuals of 
a shrapnel would of the left upper arm with a noncompensable 
evaluation effective November 15, 2001.  A July 2003 rating 
decision granted service connection for left upper chest 
fragment wounds and multiple punctuate scars with a 
noncompensable evaluation effective November 15, 2001.  In 
November 2003, service connection for left knee and distal 
left lower extremity fragment wounds and multiple punctuate 
scars was granted with a noncompensable evaluation effective 
November 15, 2001.
In July 2004, the Veteran filed claims for increases for his 
service-connected disabilities.  In November 2004, the 
Veteran was granted a 30 percent rating for his service-
connected left shoulder traumatic arthritis effective July 
30, 2004, but was denied compensable ratings for his other 
service-connected disabilities.  This appeal followed.  


LAW AND ANALYSIS

Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Entitlement to an increased disability rating for 
service-connected left shoulder traumatic arthritis, 
currently rated as 30 percent disabling.

The Veteran's service-connected left shoulder traumatic 
arthritis is currently rated as 30 percent disabling 
effective July 30, 2004, pursuant to diagnostic codes 5010-
5201.  Handedness for the purpose of a dominant rating will 
be determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69.  Only one hand shall be 
considered dominant.  VA examination results reflected that 
the Veteran is right handed, thus the minor rating 
percentages are for application.  

Under Diagnostic Code 5201, when limitation of motion of the 
arm is to 25 degrees from the side, then a 30 percent rating 
is assigned for the minor arm.  This is the maximum rating 
provided under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5200, intermediate ankylosis of 
scapulohumeral articulation between favorable and unfavorable 
ankylosis is assigned a 30 percent rating for the minor 
shoulder.  Unfavorable ankylosis of scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side is assigned a 40 percent rating for the minor shoulder.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and 180 degrees for 
abduction.  The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.

As noted, the Veteran is service-connected for traumatic 
arthritis of the left shoulder, which is rated under 
Diagnostic Code 5010.  Diagnostic Code 5010 refers the rater 
to Diagnostic Code 5003.  Diagnostic Code 5003 states that 
the severity of degenerative arthritis, established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints affected, which in this case would be Diagnostic 
Code 5201.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  
The Veteran is already assigned a 30 percent disability 
evaluation, and involvement of 2 or more major joints is not 
shown by the competent medical evidence of record.  Moreover, 
a rating based on x-ray findings cannot be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 Note (1).  Therefore a higher 
rating is not warranted based on traumatic arthritis. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher evaluation for his 
service-connected left shoulder traumatic arthritis.  Left 
arm motion limited to 25 degrees from the side has not been 
shown.  However, as noted in the November 2004 rating 
decision, the Veteran was granted a 30 percent rating based 
on additional limitation of motion due to the Deluca factors.  
In this regard, during the September 2004 VA joints 
examination, the examiner indicated that the range of motion 
examination revealed considerable decrease from the last 
examination which was in March 2002.  Forward flexion was 0 
to 70 degrees, abduction was 0 to 75 degrees, external 
rotation was 0 to 50 degrees, and internal rotation was 0 to 
50 degrees.  The final diagnosis was status post shrapnel 
wound of the left shoulder with surgical removal of shrapnel, 
possible damage to the left AC joint with increasing 
arthritic symptoms with age, residuals manifesting as gradual 
increasing level of pain in the left shoulder joint with 
gradual loss of significant portion of the range of motion.  
Examination during the November 2004 addendum reflected 
forward flexion of 0 to 70 degrees with pain at the 70 degree 
point with some fatigability with repetitive motion; 
abduction of 0 to 75 degrees with pain and fatigability with 
repetitive motion; external rotation of 0 to 50 degrees with 
pain at 50 degrees with fatigability and pain with repetitive 
motion; and internal rotation of 0 to 50 degrees with pain 
and easy fatigability with repetitive motion.  

Additionally, the Veteran reported increased left shoulder 
pain and stiffness since his last examination.  He also 
reported increased pain levels with increased loss of range 
of motion.  The Veteran had flare-ups when he overused his 
shoulder.  The Veteran lost five or six days from work in the 
last year as a result of increased periods of pain.  He 
considerably decreased his use of his left arm and hand.  The 
Veteran had considerable difficulty removing and putting on 
his shirt while in the office.  A November 2004 addendum 
noted that the shoulder examination showed no atrophy or 
gross deformity.  There was a mild reduction of strength in 
the left arm and shoulder compared to the right and four out 
of five on abduction against gravity.  There was no loss of 
strength on grip and no fasciculation.  

During the August 2005 VA joints examination, left shoulder 
flexion was 0 to 45 degrees with pain beginning at 30 degrees 
with additional limitation of motion on repetitive use also 
to 30 degrees; abduction was 0 to 15 degrees with pain 
beginning at 15 degrees and range of motion from 0 to 2 
degrees on strong resistance with no additional limitation of 
motion on repetitive use; external rotation was 0 to 40 
degrees with pain beginning at 40 degrees with range of 
motion from 0 to 5 degrees on strong resistance with 
additional limitation of motion on repetitive use from 0 to 
10 degrees limited by pain; and internal rotation of 0 to 80 
degrees with pain beginning at 75 degrees, range of motion 
with strong resistance from 0 to 5 degrees with additional 
limitation of motion on repetitive use from 0 to 5 degrees 
limited by pain.  He also had decreased strength in his upper 
extremity and pain.  

Additionally, the Veteran reported left sided shoulder pain, 
stiffness, weakness, locking episodes, and limitation of 
motion.  It was noted that the Veteran's left shoulder had 
significant effects on his occupation including decreased 
concentration, decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, lack of 
stamina, weakness and fatigue.  It was noted that he used to 
drive to visit customers but now is reassigned to duties that 
involve answering the phone due to his disabilities.  The 
Veteran was found to have effects on his daily activities 
including preventing chores, sports, and recreation.  

During the June 2008 VA examination, left shoulder flexion 
was 0 to 30 degrees with pain beginning at 30 degrees with 
additional limitation of motion on repetitive use from 0 to 
15 degrees; abduction was 0 to 15 degrees with pain beginning 
at 15 degrees with additional limitation of motion on 
repetitive use from 0 to 10 degrees; external rotation was 0 
to 30 degrees with pain beginning at 10 degrees with 
additional limitation of motion on repetitive use from 0 to 
25 degrees; and internal rotation was 0 to 45 degrees with 
pain beginning at 45 degrees with additional limitation of 
motion on repetitive use from 0 to 30 degrees.  

As reflected above, the evidence of record reveals that the 
Veteran's limitation of motion of his left arm is not limited 
to 25 degrees to his side until the DeLuca criteria are 
considered.  In other words, the aforementioned 
symptomatology does not meet the criteria for a 30 percent 
rating under Diagnostic Code 5201 without consideration of 
38 C.F.R. §§ 4.40,4.45, and 4.59.  Importantly, the evidence 
does not more nearly approximate the criteria for unfavorable 
ankylosis of scapulohumeral articulation with abduction 
limited to 25 degrees from the side, as ankylosis has not 
been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Thus, 
the Board finds that the current 30 percent rating is 
appropriate when considering the evidence as a whole.  
38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5201.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected left shoulder traumatic arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201. 

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

Under Diagnostic Code 5202, for other impairments of the 
humerus, when there is a fibrous union of the humerus, then a 
40 percent rating is assigned for the minor shoulder.  When 
there is nonunion of the humerus (false flail joint), then a 
50 percent rating is assigned for the minor shoulder.  When 
there is a loss of head of the humerus (flail shoulder), then 
a 70 percent rating is assigned for the minor shoulder.  38 
C.F.R. § 4.7a, Diagnostic Code 5202.  However, during the 
August 2005 VA examination, there were no recurrent shoulder 
dislocations and during the June 2008 VA examination, x-rays 
of the left shoulder reflected normal rotation of the humerus 
and the glenohumeral and acromioclavicular joint were normal.  
Thus, Diagnostic Code 5202 is not for application.  

Additionally, as noted above, the Veteran is service-
connected for the residuals of shrapnel wounds to his left 
shoulder.  The Board also considered whether rating the 
Veteran under the muscle criteria would be appropriate but as 
reflected above, the evidence did not indicate any muscle 
involvement but rather limitation of motion of the shoulder 
joint was involved, so the Veteran has been properly rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201 rather than 
38 C.F.R. § 4.73, Diagnostic Codes 5301-5304.  See also 
38 C.F.R. §§ 4.55, 4.56.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected left knee and distal left lower 
fragment wound and multiple punctuate scars.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected left upper arm scars, residual 
of shrapnel wound.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected left upper chest multiple 
fragment wound and punctuate scars.  

The Veteran is currently assigned noncompensable ratings for 
his service-connected left knee and distal left lower 
fragment wound and multiple punctuate scars, left upper arm 
residual of shrapnel wound scars, and left upper chest 
multiple fragment wound and punctuate scars.  His left knee 
and distal left lower fragment wound and multiple punctuate 
scars are rated under Diagnostic Code 7802, left upper arm 
residual of shrapnel wound scars under Diagnostic Code 7805, 
and left upper chest multiple fragment wound and punctuate 
scars under Diagnostic 7802.  

Under Diagnostic Code 7801, a 10 percent rating is assigned 
for scars that are deep or that cause limited motion and 
cover an area exceeding 6 square inches (39 sq. cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, a 10 percent rating is assigned 
for scars that are superficial and do not cause limited 
motion and cover an area that is 144 square inches (or 929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for scars that are superficial and unstable.  38 C.F.R. § 
4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, a 10 percent rating is assigned 
for superficial scars that are painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 directs the rater to rate other scars on 
the limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensable evaluations for his 
service-connected left knee and distal left lower fragment 
wound and multiple punctuate scars, left upper arm residual 
of shrapnel wound scars, and left upper chest multiple 
fragment wound and punctuate scars.  In this regard, the 
September 2004 VA scar examination noted scarring of the left 
biceps from surgical excision of a shrapnel fragment 
measuring 1 3/4 by 1 inch.  There was also a 1 1/4 by 1/16 inch 
superficial linear scar on the left chest.  The scars were 
superficial, nontender without adherence, had normal skin 
texture, and there was no instability.  There was no 
underlying muscle or bone damage, keloids, abnormal color, 
induration, or inflexibility.  The scars did not directly 
cross the joint area or interfere with motion.  There were 
also multiple pinpoint scars in the left knee area and distal 
lower extremity which were too numerous to count.  No foreign 
bodies were felt and they did not involve the joint.  There 
was no limitation of junction found.  The final diagnosis was 
multiple scars from a shrapnel injury, none causing any 
significant residual.  

Similarly, during the August 2005 and June 2008 VA 
examinations, the Veteran's left knee and distal left lower 
fragment wound and multiple punctuate scars, left upper arm 
residual of shrapnel wound scars, and left upper chest 
multiple fragment wound and punctuate scars were not noted to 
be deep or cause limited motion and exceed an area of six 
square inches.  Nor were they noted to be superficial and 
exceed an area of 144 square inches.  Further, they were not 
noted to be superficial and either painful or unstable on 
examination.  Thus, the criteria for compensable ratings 
under Diagnostic Codes 7801-7804 were not met.  38 C.F.R. 
§§ 4.7, 4.118.

Although the Veteran contends that his left knee and distal 
left lower fragment wound and multiple punctuate scars and 
left upper chest multiple fragment wound and punctuate scars 
are painful and limit his motion, there is no objective 
evidence of this upon examination.  Importantly, although his 
scars were noted to limit the motion of his left shoulder, 
the Veteran is already receiving a separate rating for the 
limitation of motion of his shoulder as reflected above.  
Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a Veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the Veteran is 
already receiving compensable for limited motion, and a 
separate rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 
would constitute pyramiding.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a compensable rating for the 
aforementioned disabilities at any point during the instant 
appeal, no staged ratings are appropriate.  See Hart, 21 Vet. 
App. 505.  Thus, the Board finds that the current 0 percent 
evaluations are appropriate and that there is no basis for 
awarding a higher evaluation for the service-connected left 
knee and distal left lower fragment wound and multiple 
punctuate scars, left upper arm residual of shrapnel wound 
scars, and left upper chest multiple fragment wound and 
punctuate scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher ratings on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected disorders have caused frequent periods of 
hospitalization.  As noted above, examiners noted that the 
Veteran's left shoulder had significant effects on his 
occupation including decreased concentration, decreased 
mobility, decreased manual dexterity, problems with lifting 
and carrying, lack of stamina, weakness and fatigue.  
Further, his job duties had been altered and he reported 
missing work due to his shoulder.  However, the effects on 
his employment due to his service-connected shoulder have 
already been contemplated in the assigned 30 percent rating.  
The most recent evidence indicates that the Veteran is no 
longer employed, but there is no evidence indicating that he 
cannot work or has extreme impairment with his ability to 
maintain employment due to his service-connected disorders.  
Additionally, the Board finds that the rating criteria to 
evaluate his service-connected disorders reasonably describe 
the claimant's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

5.  Entitlement to service connection for a disability 
manifested by pain and limited motion of the right upper and 
lower extremities. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a right 
upper or lower extremity disability.  (As a preliminarily 
matter, the aforementioned disability does not include 
entitlement to service connection for a right elbow 
arthritis, which was separately denied in a January 2007 
rating decision and was not appealed by the Veteran.)  The 
Veteran contends that he has developed pain and limited 
motion in his right upper and lower extremities because he is 
compensating for his service-connected left shoulder 
disorder.  Additionally, he testified that he has pain and 
limited motion on his ride side do to getting in and out of 
tanks while in service.  The Veteran's service treatment 
records were absent for complaints, treatment, findings, or 
diagnoses of a right upper or lower extremity disorder.  
Thus, there is no objective evidence of a right upper or 
lower extremity disorder during service.  

Moreover, the Veteran testified that until 2000, he handled 
his right upper and lower extremity pain on his own.  
Importantly, the post-service medical evidence is also absent 
for any right upper or lower extremity disability.  During 
the August 2006 VA examination, his right shoulder was found 
to be normal on x-ray.  Thus, the post-service medical 
evidence indicates that the Veteran does not currently have a 
disability attributed to his complaints of right upper and 
lower extremity pain and limited motion.
Although the Veteran is competent to report that he has pain 
and limited motion in his right upper and lower extremities, 
the Court has held that symptoms alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Further, although the Veteran can 
report this symptomatology, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In sum, the evidence does not reflect that the Veteran has a 
current right upper or lower extremity disorder.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Because service connection cannot be granted without 
a current disability, it is unnecessary to consider the 
provisions of 38 C.F.R. § 3.310.  As such, service connection 
for a right upper and lower extremity disorder must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to an increased disability rating for service-
connected left shoulder traumatic arthritis, currently rated 
as 30 percent disabling, is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected left knee and distal left lower 
fragment wound and multiple punctuate scars is denied.  

Entitlement to an increased (compensable) disability rating 
for service-connected left upper arm scars, residual of 
shrapnel wound is denied.  

Entitlement to an increased (compensable) disability rating 
for service-connected left upper chest multiple fragment 
wound and punctuate scars is denied.  

Entitlement to service connection for a disability manifested 
by pain and limited motion of the right upper and lower 
extremities is denied. 


REMAND

6.  Whether the reduction in the rating for bilateral hearing 
loss from 30 to 20 percent, effective from April 1, 2008, was 
proper.

In June 2008, the Veteran underwent a VA audiological 
examination.  However, the Board finds it significant that 
two sets of audiometric results with vastly different 
findings have been associated with the claims file.  Both 
contain the Veteran's name, are dated the same day, and were 
recorded by the same examiner.

On the first set, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
70
70
LEFT
45
65
80
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

On the second set, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
90
95
105
LEFT
95
95
100
105

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 12 percent in the left ear.

Moreover, during his December 2008 hearing, the Veteran 
testified that he felt there had been an error with his 
examination and relayed that the person who performed the 
examination was being trained at the time of his examination.  
Because there are two sets of audiometric readings and it is 
unclear which one, if not both, belong to the Veteran a 
remand is necessary to ascertain which are the Veteran's 
scores.  If it is not possible to obtain the correct 
readings, another VA audiological examination should be 
scheduled.  

Additionally, it appears that the Veteran did not receive the 
provisions of 38 C.F.R. §§ 3.105(e) and (i) in his July 2008 
SOC.  On remand, the Veteran should be provided with these 
regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ascertain which set 
of audiometric findings dated in June 2008 
are the Veteran's.  

2.  A SSOC should be issued with contains 
the provisions of 38 C.F.R. §§ 3.105(e) 
and (i).  

3.  If it is not possible to ascertain 
which set of audiometric findings dated in 
June 2008 belong to the Veteran, another 
VA examination should be scheduled.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed, to include an examination 
conducted by a state-licensed audiologist 
with controlled speech discrimination 
testing (Maryland CNC) and puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected bilateral hearing loss.  
The examiner should comment on how the 
Veteran's hearing loss effects employment 
and daily life.  38 C.F.R. § 4.10.  
If the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


